UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ANDREA L. MANCUSO,
Plaintiff-Appellant,

v.                                                                  No. 96-2859

GUEST SERVICES, INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CA-96-512-A)

Argued: June 4, 1997

Decided: August 19, 1997

Before RUSSELL and NIEMEYER, Circuit Judges, and
TILLEY, United States District Judge for the
Middle District of North Carolina, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: John Michael Bredehoft, CHARLSON & BREDEHOFT,
P.C., Reston, Virginia, for Appellant. Carol Connor Flowe, ARENT,
FOX, KINTNER, PLOTKIN & KAHN, Washington, D.C., for
Appellee. ON BRIEF: Elaine C. Bredehoft, Linda M. Jackson,
CHARLSON & BREDEHOFT, P.C., Reston, Virginia, for Appellant.
Stephen B. Forman, Deborah L. Hirsch, ARENT, FOX, KINTNER,
PLOTKIN & KAHN, Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Andrea Mancuso sued her employer, Guest Services International
("G.S.I.") for sexual harassment, retaliatory discharge and related
state-law claims. The district court granted summary judgment in
favor of G.S.I., and Mancuso appeals.

During her entire three-month tenure as an internal auditor with
G.S.I., Mancuso worked closely with her supervisor, Andy Anderson.
Their jobs required them to take business trips together to various
resort properties and national parks where G.S.I. operated businesses.
Mancuso alleges that during these trips and at other times, Anderson
made improper sexually suggestive remarks, and on at least two occa-
sions touched her inappropriately.

During the last touching incident, Mancuso strongly rebuffed
Anderson. One week later, Anderson arranged a meeting between
himself, Mancuso and Holly Burke, G.S.I.'s personnel manager.
Burke counseled Mancuso concerning the length of her skirts and her
attitude towards her coworkers. The next day, Anderson informed
Mancuso that Burke and G.S.I.'s upper management had decided to
terminate her because of her inappropriate dress, her insubordination,
and her interaction with Burke the day before.

On June 8, 1995, two days after her termination, Mancuso met with
Burke and Willie Rodriguez, Anderson's supervisor, to request rein-
statement and complain about Anderson's inappropriate touching and
comments. This was the first time Mancuso informed anyone at G.S.I.
about her problems with Anderson. G.S.I. declined to reinstate
Mancuso, and she filed the instant lawsuit.

On G.S.I.'s motion for summary judgment, the district court found
that Mancuso's allegations did not create a sufficiently hostile envi-

                     2
ronment on which to base a Title VII claim.* The district court also
found that Anderson did not make the decision to fire Mancuso. Fur-
thermore, the district court found that because Mancuso did not com-
plain about Anderson's behavior until after her firing, her firing could
not have been in retaliation for her complaint. In response to Mancu-
so's assertion that her firing was in retaliation for rebuffing Ander-
son's advances, the district court noted that Mancuso offered no
evidence that Anderson orchestrated her firing. Based on these find-
ings, the district court ruled that Mancuso's Title VII claims could not
withstand summary judgment.

Mancuso also asserted two state law claims. The district court
rejected her claim that her termination violated Virginia's public pol-
icy. Virginia requires a plaintiff to have a viable Title VII action to
pursue this type of state claim. Because the district court rejected
Mancuso's Title VII claims, it also rejected this state law claim.

Finally, the district court ruled that Mancuso's state law claim
against G.S.I. for intentional infliction of emotional distress failed
because Mancuso did not allege conduct that was"extreme and outra-
geous." We have reviewed the record, the parties' briefs and heard
oral argument in this case. We find no error by the district court, and
affirm its judgment based on the reasoning found in its Memorandum
Opinion in this matter.

AFFIRMED
_________________________________________________________________
*See 42 U.S.C.A. §§ 2000e to 2000e-5 (West 1994 & Supp. 1997)
(prohibiting sexual harassment and giving private cause of action to
harassment victims).

                    3